                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID WILLOUGHBY,                                            CIVIL ACTION

               Petitioner,

         v.                                              NO. 17-5754
                                                    {, cd(

BARRY SMITH, et al.,

               Respondents.

                                             ORDER
BERLE M. SCHILLER, J.

       AND NOW, this ~~ day of_1\J
                               _ \)_V_ _ _ _, 2018, upon careful and independent

consideration of the Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254, and

after review of the Report and Recommendation of United States Magistrate Judge Marilyn
         ~ ~ltiO)f c'1•,~             ,
Heffleyr IT IS ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED.

   2. The Petition for a Writ of Habeas Corpus is DENIED.

   3. There is no basis for the issuance of a certificate of appealability.



                                                      BY THE COURT:




                                                      BERLE M. SCHILLER, J.
